DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Request of Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on *** has been entered.

Observations
It is noted for the record that claim 13, lines 3-4 read: "multiplexing the beam signal and the control signal, wherein the control signal comprises beamforming coefficients for the beam".  The crossed out "s" is left over from the previous amendment and should have been removed.  Applicant is remined that "The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived" (37 CFR 1.121(a)(1)(ii)).

Claim Rejections - 35 USC § 103
Claims 2, 7-13, 15-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturkovich (US 2016/0302208 A1) in view of Mellor (US 2002/0132644 A1) and Sobolewski (Encyclopedia of Physical Science and Technology).
In regard to claim 2, Sturkovich discloses a method of operating a phased array antenna system, comprising: 
communicating a control signal (top signal n, Fig. 3), the control signal associated with a first control circuit (310, Fig. 3; ¶40) of a plurality of control circuits (346, Fig. 3; ¶40); 
communicating a beam signal in a composite multiplexed signal (signal propagating from 336 to 340, Fig. 3; ¶38; ¶40) [where the communication signals for the individual elements are multiplexed]; 
converting the composite multiplexed signal using a beam forming network between the composite multiplexed signal and a plurality of individual signals at each of a plurality of element signal ports, each individual signal of the plurality of individual signals comprising a respective element beam signal of a plurality of element beam signals (the single multiplexed signal coming from 336 propagating to 340 and out to the ports of circuits 344, Fig. 3; ¶40) [where the portion corresponding to the beamforming network is indicated in the image of Fig. 3, below]; 

    PNG
    media_image1.png
    718
    906
    media_image1.png
    Greyscale

communicating the control signals via a plurality of element signal ports to corresponding control circuits of the plurality of control circuits (signals n to the input ports of 346, Fig. 3; ¶40) [where each of the phase shifters/attenuators are controlled by the individual control signals];
obtaining, at the first control circuit, the respective control signal from a first individual signal of the plurality of individual signals (top 346, Fig. 3) [where the top 344 will be controlled, the second 344 will be controlled, etc.]; 
adjusting, at the first control circuit, a first beam element signal to obtain a first adjusted element beam signal based at least in part on the control signal (top 346, Fig. 3; ¶42) [where the phase/attenuation of the top 346 will be controlled]; and 
communicating, at the first control circuit, the first adjusted element beam signal (top 346 to 348 to 342, Fig. 3) [where the first adjusted element signal from 346 will be communicated on to 348, antenna element 342, and onto a receiver].
Sturkovich fails to disclose the composite multiplexed signal including the control signal; each individual signal of the composite multiplexed signal comprising a respective control signal of a plurality of control signals; the control circuits coupled to the beam forming network.
Mellor teaches a composite multiplexed signal including a control signal as well as communication signals [the beam signal] that is propagated through a single path (signals from controller 414 and communication signals A, B, and C multiplexed in 360 and passed through single path 364, Fig. 5; ¶37; ¶43; ¶53) [in order to reduce cost by using only a single feeder cable (¶51)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to reduce the cost by reducing the number of feeder cables.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that all the signal are provided to the antenna elements and corresponding adjustment circuits through a single path.
In the combination, the composite multiplexed signal not only includes the beam signal, including each respective element beam signal, but also the control signal, including each respective control signal of a plurality of control signals, where the control signals in Sturkovich controls each individual phase shifter and attenuators, and the control circuits are coupled to the beam forming network to the right of Fig. 3 in Sturkovich, since in the combination they travel through the common path from 336 to 340.
Mellor further teaches modulating the control signal and combining it with the beam signal (¶43).
Sturkovich further discloses that different communication signals are sent through the single path using different frequencies so that they do not interfere with each other (¶38).
Sobolewski teaches using a guard band between frequency channels to reduce interchannel interference (p. 286. section B, ¶1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use frequency modulation for the modulation of the control signals in the combination in order to allow the control signals to pass through the single path without interfering with any of the other signals, and in particular to use guard bands between frequency channels (i.e. the frequency channels are non-overlapping frequency bands) to prevent the interference.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the control signals pass through the single path without interfering with any of the other signals.
In regard to claim 7, Sturkovich further discloses the control signal comprises control information for each of the plurality of control circuits (control signal n to 346, Fig. 3) [where each phase shifter/attenuator 346 receives control information from the control signal].
In regard to claim 8, Sturkovich further discloses the first control circuit providing the control information for each of the plurality of control circuits from the respective control signal (control signal n to 346, Fig. 3) [where each phase shifter/attenuator 346 receives control information from the control signal].
Mellor further teaches that the control signal sent through the single path is demodulated (450, Fig. 5; ¶44).
In the combination, the control signal sent through the single path is demodulated at the first control circuit to access the control information for each of the plurality of control circuits from the control signal.
In regard to claim 9, Mellor further teaches multiplexing the beam signal and the control signal with a power signal to generate the composite multiplexed signal (412 to 364, Fig. 5).
In regard to claim 10, Mellor further teaches decoupling the power signal from the first individual control and communication signals (452 and above, Fig. 5); and supplying power to the first control circuit with the decoupled power signal (power from 466, Fig. 5).
Sturkovich further discloses the portion of the device with the antenna elements and the adjustment is the first control circuit (310, Fig. 3; ¶40).
In regard to claim 11, Sturkovich further discloses applying an amplitude adjustment to the first element beam signal (¶42, if the first element is an attenuator as stated in the paragraph); applying a phase adjustment to the first element beam signal (346, Fig. 3, if the first element is a phase shifter as illustrated in the figure); or a combination thereof.
In regard to claim 12, Mellor further teaches communicating the control signal comprises multiplexing the control signal with the beam signal to obtain the composite multiplexed signal (signals from controller 414 and communication signals A, B, and C multiplexed in 360 and passed through single path 364, Fig. 5; ¶37; ¶43; ¶53).
Sturkovich further discloses communicating the first adjusted element beam signal from an antenna element corresponding to the first control circuit (346, 342, Fig. 3) [where RF signals propagate from antenna element 342 after the communication signal is adjusted by the adjustment circuit 346, Fig. 3].
In regard to claim 13, Sturkovich further discloses:
determining a scan angle direction for a beam (504, Fig. 5; ¶60); 
setting control signal beamforming coefficients for the beam with the beam signal (506, Fig. 5; ¶61) [where the beamforming coefficients are phase shifts and amplitude/gain values].
Mellor teaches multiplexing the beam signal and the control signals with the beam signal (signals from controller 414 and communication signals A, B, and C multiplexed in 360 and passed through single path 364, Fig. 5; ¶37; ¶43; ¶53) [in order to reduce cost by using only a single feeder cable (¶51)].
In the combination, the control signals comprise the beamforming coefficients.
In regard to claim 15, Sturkovich further discloses determining a plurality of beam directions; and multiplexing one or more control signals comprising a plurality of beamforming coefficients for the first control circuit for the plurality of beam directions with a beam signal (Fig. 5; ¶59-66) [where a plurality of different directions are scanned by adjusting the phase of the phase shifter].
In the combination, the beam signal is multiplexed with the control signals.
In regard to claim 16, Sturkovich further discloses multiplexing the beam signal with an additional control signal associated with the first control circuit, wherein the additional control signal comprises an indicator of a selection of a beamforming coefficient from among the plurality of beamforming coefficients (Fig. 5; ¶59-66).
In regard to claim 17, Sturkovich further discloses the plurality of beam directions correspond to a step track or a conical scan (Fig. 5; ¶59-66) [where ¶60 discloses "a step-wise scan", where both directions and frequencies are stepped through].
In regard to claim 19, Sturkovich further discloses:
receiving one or more receive element beam signals at the first control circuit (342, 306, Fig. 3) [where the antenna element 342 will receive signals that are sent through the reception path 306]; and 
adjusting, at the first control circuit, the one or more receive element beam signals to obtain one or more adjusted receive element beam signals based at least in part on the control signal (346, 348, Fig. 3; ¶40-42) [where phase shift and amplitude are adjusted].
In regard to claim 20, Sturkovich further discloses: 
multiplexing the one or more adjusted receive element signals into a multiplexed signal (340 to 336, Fig. 3) [where when the received signals propagates from 342 to 348 to 346 to reception path 306, they pass through single path 340 to 336];
combining, at the beam forming network, the one or more adjusted receive element  beam signals of the multiplexed signal into a received beam signal (Fig. 3) [where the beam forming network illustrated in the rejection of claim 3 multiplexes the signal into a single beam signal that is propagated to reception path 306].
Mellor further teaches including the control signal in the multiplexed signal (¶43).
Where in the combination, the multiplexed signal including the control signal would be communicated to the beam forming network so that it can be propagated through the single path to the reception path (Sturkovich: 306, Fig. 3).
In regard to claim 21, Sturkovich further discloses:
the beam forming network comprises one or more layers of a printed circuit board (PCB) (Fig. 6), and 
wherein the first control circuit is located on a first layer of the PCB (612, Fig. 6; ¶67), and 
wherein the communicating by the first control circuit comprises communicating via an antenna element located on a second layer of the PCB (604, Fig. 6; ¶67) [where 604 is on a first side of 610 and 612 is on a second side of 612, where 612 includes the active circuit which includes the front end, and the first control circuit is part of the front end (Fig. 3; ¶34)].

Claims 3, 5-6, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturkovich and Mellor, as applied to claim 2, above, and further in view of Wang (US 2016/0359230 A1).
In regard to claim 3, Sturkovich and Mellor fail to teach obtaining, at the first control circuit, address information from the respective element control signal, the address information comprising an address of a control circuit for which a corresponding control signal is intended; and comparing, at the first control circuit, an address of the first control circuit to the address information, wherein the adjusting is based at least in part on the comparison.
Wang teaches:
obtaining, at a first control circuit, address information from the respective control signal, the address information comprising an address of a control circuit for which the control signal is intended (¶42; ¶59); and 
comparing, at the first control circuit, an address of the first control circuit to the address information, wherein the adjusting is based at least in part on the comparison (¶116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement enacting the desired adjustments by setting the phase and gain values of the individual phase shifters and attenuators.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the phase and gain values of the individual phase shifters and attenuators are set.
In regard to claim 5, Wang further teaches identifying the address of the first control circuit based at least in part on one or more of a row voltage obtained by a row voltage divider, a column voltage obtained by a column voltage divider, or a combination thereof, each row voltage divider comprising a plurality of row voltage divider elements and each column voltage divider comprising a plurality of column voltage divider elements (¶42; ¶59; ¶101) [where the two orthogonal axes can be described as a row axis and a column axis, and where VCC is a higher voltage than GND].
In regard to claim 6, Wang further teaches identifying the address of the first control circuit based at least in part on respective coupling of a plurality of address pins of the first control circuit (¶42; ¶59; ¶101; ¶116).
In regard to claim 22, Sturkovich further teaches the control signal comprises a plurality of commands comprising modulated control information (346, 348, Fig. 3; ¶42) [where there are commands for phase values and gain values for the phase shifters and attenuators; and where a signal inherently must be modulated in order to transmit information.  That is, something about the signal encodes the values to be transmitted, where to modulate is to vary a characteristic of a signal (The American Heritage Dictionary of the English Language, definition 3a).  Different sets of phase values and gain values mean respective signals have to be different which means something about the signal (some characteristic of the signal) has to be varied to produce different sets of phase values and gain values.].
Sturkovich and Mellor fail to teach the modulated control information comprises address information associated with the plurality of control circuits.
Wang teaches address information associated with a plurality of control circuits (¶42; ¶59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement enacting the desired adjustments by setting the phase and gain values of the  intended individual phase shifters and attenuators.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the phase and gain values of the intended individual phase shifters and attenuators are set.
In regard to claim 23, Sturkovich further teaches modulating a plurality of commands to obtain the control signal, the control signal comprises a plurality of commands comprising modulated control information, wherein the plurality of commands comprises a first command comprising control information for the first control circuit; demodulating, at the first control circuit, the respective element control signal to obtain the plurality of commands; adjusting, at the first control circuit, the first element beam signal to obtain the first adjusted element beam signal is based at least in part on the control information (346, 348, Fig. 3; ¶42) [where there are commands for phase values and gain values for the phase shifters and attenuators; and where a signal inherently must be modulated in order to transmit information.  That is, something about the signal encodes the values to be transmitted, where to modulate is to vary a characteristic of a signal (The American Heritage Dictionary of the English Language, definition 3a).  Different sets of phase values and gain values mean respective signals have to be different which means something about the signal (some characteristic of the signal) has to be varied to produce different sets of phase values and gain values.  The encoded values would be unencoded/demodulated at the control circuit where they are used].
Sturkovich and Mellor fail to teach obtaining the control information from the first command based at least in part on a demodulated address of the first command matching an address of the first control circuit.
Wang teaches obtaining control information from a first command based at least in part on a demodulated address of the first command matching an address of a first control circuit (¶42; ¶59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement enacting the desired adjustments by setting the phase and gain values of the intended individual phase shifters and attenuators.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the phase and gain values of the intended individual phase shifters and attenuators are set.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturkovich, Mellor, and Wang, as applied to claim 3, above, and further in view of Willis (US 6,222,979 B1).
	Sturkovich, Mellor, and Wang fail to teach the address information comprises at least one error correction bit.
Willis teaches address information that comprises at least one error correction bit (col. 4, lines 10-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to identify when there is an error in the address signal so as to not use information that is not intended for the addressee.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that only address information intended for the addressee is used.
Allowable Subject Matter
Claim(s) 18 would be allowable if rewritten to overcome the objection(s) set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 18, in combination with the claim as a whole:
	"generating a clock signal based at least in part on a carrier frequency of the
control signal; and synchronizing each of the plurality of control circuits using respective element control signals".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	
	
Response to Arguments
Applicant’s arguments on p. 8-12, with respect to the prior art rejection(s) of claim 18 have been fully considered and are persuasive.  The rejection(s) have been withdrawn.
Applicant’s arguments on p. 8-12, with respect to the prior art rejection(s) of claims 2-13, 15-17, and 19-21 have been fully considered but they are not persuasive. 
Applicant argues:
"the alleged control signal of Sturkovich is not sent through first port 332 and second port 334, and thus Sturkovich's teaching of "transmit signals and [] receive signals on the two ports occupy[ing] different frequency bands," does not apply to the alleged control signal. Because Sturkovich is silent as to the alleged control signal's frequency band, Sturkovich does not disclose "wherein the beam signal and the control signal occupy non-overlapping frequency bands," as recited in amended independent claim 2. 
The Office Action alleges that Mellor "teaches a composite multiplexed signal including a control signal as well as communication signals that is propagated through a single path." Office Action, p. 5. Mellor is silent as to the frequency bands of the control and communication signals of Mellor, nor does the Office Action cite Mellor for features related to frequency bands for control and communication signals. Therefore, Mellor also does not teach or suggest "wherein the beam signal and the control signal occupy non-overlapping frequency bands," as recited in amended independent claim 2."
However, Mellor teaches sending control signals through the same path as the communication signals.  Therefore, in order to prevent interference for signals passing through the same path, as Sturkovich teaches, signals are used in different frequency bands.  One of ordinary skill in the art before the effective filing date of the invention would recognize that in the combination the control signals would need to be configured to not interfere with the other signals, and that Sturkovich teaches how to achieve this. Additionally, Sobolewski teaches using a guard band between frequency channels to reduce interchannel interference.
With regard to claim 10, applicant argues that "The Office Action alleges that bias tee 452 serves to 'decouple[e], at the first control circuit, the power signal from the first individual signal,' as recited in dependent claim 10. ... Mellor does not disclose 'decoupling, at the first control circuit, the power signal from the first individual signal,' and 'supplying power to the first control circuit with the decoupled power signal,' as recited in dependent claim 10.".  However, it is noted that the Office Action points to "452 and above, Fig. 5", since the connections above are not indicated by reference numbers.  452 is the point on the path where the communication signal is decoupled from the control signal and power signal.  Following along the path of the control signal and the power signal above from 452, the power signal is decoupled at the first control signal, where the power signal propagates right to 466 and the control signal propagates into 456.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648


	
	                                              
/BERNARR E GREGORY/Primary Examiner, Art Unit 3648